NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                           MAY 09 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 15-30163

               Plaintiff - Appellee,             D.C. No. 9:03-cr-00050-DWM-3

 v.
                                                 MEMORANDUM*
PEDRO CORNEJO,

               Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                 Donald W. Molloy, Senior District Judge, Presiding

                              Submitted May 5, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Pedro Cornejo appeals from the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction. Pursuant to Anders v. California,

386 U.S. 738 (1967), Cornejo’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
provided Cornejo the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2